DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21,28,30 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Chumak et al.(RU 2111741; 10/27/1994). Chumak et al. teach an oral lavage composition for cleansing the colon comprising 60 g/l PEG-4400, 5.5 g sodium sulfate, 0.75 g KCl, 1.5 g NaCl, 3.0 g citric acid and 3.37 g sodium bicarbonate.
Claim(s) 21,23,24,26 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Toyama et al.(JP 2003073260; 3/12/2003). Toyama et al. teach an oral preparation composition for cleansing the colon comprising 118 g PEG-4000, 11.34 g sodium sulfate, 1.485 g KCl, 2.93 g NaCl and 3.37 g sodium bicarbonate.

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baroni(US 20130121916; 5/16/2013 using 61/356111;06/18/2010 for priority date). Baroni teaches a composition comprising PEG has molecular weight ranging from 3300-4000 g/mol, alkali metal sulfate such as sodium sulfate, sodium chloride and potassium chloride. Baroni teaches a container/kit comprising 25-125g PEG or 28-31g PEG, 0.5 to 4g alkali metal sulfate and 0.3 to 2g electrolytes selected from sodium chloride, sodium bicarbonate, potassium chloride or mixture thereof. Baroni teach diluting the composition from 2 to 4 liter water. Baroni teach orally administering 1.5 to 4 liters of a solution comprising 50-360 g/L PEG to a mammal for colon cleansing. 
Baroni’s Example 10: 

    PNG
    media_image1.png
    464
    775
    media_image1.png
    Greyscale

Saccharin is the sweetener in Example 10. However, at paragraph 19 of Baroni saccharin and sucralose are taught to be exchangeable or combined. Baroni differs from instant invention in that Baroni uses ranges of PEG and alkali or alkaline sulphate that the instant ranges of PEG and alkali or alkaline sulphate overlap and fall within. The same is the case with the PEG molecular weight. In addition, Baroni nowhere teaches the composition being substantially free of ascorbate content. It critical to note that the instant Specification does not define or explain what it means for the composition being substantially free of ascorbate content. Since instant amounts of ingredients overlap or fall within the prior art ingredients, the prior art renders instant amounts obvious to try.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10918723. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN and instant claims make claim to a composition comprising overlapping ranges or PEG 2500 to 4000, alkali metal and/or alkaline metal sulfates wherein the alkaline metal is Magnesium, sodium chloride, potassium chloride. USPN claims contains ascorbic acid while instant claims recite a composition being substantially free of ascorbate. Since instant claims and instant Specification do not explain or define instantly claimed composition being substantially free of ascorbate, the USPN claims render obvious the instant claims. The instant claims are to a composition while USPN claims are to a colon cleansing solution. However, USPN colon cleansing solution claims reads on the instant claims rendering the instant claims obvious.  

Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10792306. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN and instant claims make claim to a kit comprising overlapping ranges or PEG 2500 to 4000, alkali metal and/or alkaline metal sulfates wherein the alkaline metal is Magnesium, sodium chloride, potassium chloride. USPN claims contains ascorbic acid while instant claims recite a composition being substantially free of ascorbate. Since instant claims and instant Specification do not explain or define instantly claimed composition being substantially free of ascorbate, the USPN claims render obvious the instant claims. The instant claims are to a composition while USPN claims are to a kit. However, USPN kit claims reads on the instant claims rendering the instant claims obvious.  

Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10780112. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN and instant claims make claim to a kit comprising overlapping ranges or PEG 2500 to 4000, alkali metal and/or alkaline metal sulfates wherein the alkaline metal is Magnesium, sodium chloride, potassium chloride. USPN claims contains ascorbic acid while instant claims recite a composition being substantially free of ascorbate. Since instant claims and instant Specification do not explain or define instantly claimed composition being substantially free of ascorbate, the USPN claims render obvious the instant claims. The instant claims are to a composition while USPN claims are to a kit. However, USPN kit claims reads on the instant claims rendering the instant claims obvious.  

Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10646512. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN and instant claims make claim to a composition/kit comprising overlapping ranges or PEG 2500 to 4000, alkali metal and/or alkaline metal sulfates wherein the alkaline metal is Magnesium, sodium chloride, potassium chloride. USPN claims contains ascorbic acid while instant claims recite a composition being substantially free of ascorbate. Since instant claims and instant Specification do not explain or define instantly claimed composition being substantially free of ascorbate, the USPN claims render obvious the instant claims. 

Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9707297. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN and instant claims make claim to a kit comprising overlapping ranges or PEG 2500 to 4000, alkali metal and/or alkaline metal sulfates wherein the alkaline metal is Magnesium, sodium chloride, potassium chloride. USPN claims contains ascorbic acid while instant claims recite a composition being substantially free of ascorbate. Since instant claims and instant Specification do not explain or define instantly claimed composition being substantially free of ascorbate, the USPN claims render obvious the instant claims. The instant claims are to a composition while USPN claims are to a kit. However, USPN kit claims reads on the instant claims rendering the instant claims obvious.  

Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9592252. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN and instant claims make claim to a composition comprising overlapping ranges or PEG 2500 to 4000, alkali metal and/or alkaline metal sulfates wherein the alkaline metal is Magnesium, sodium chloride, potassium chloride. USPN claims contains ascorbic acid while instant claims recite a composition being substantially free of ascorbate. Since instant claims and instant Specification do not explain or define instantly claimed composition being substantially free of ascorbate, the USPN claims render obvious the instant claims. The instant claims are to a composition while USPN claims are to a kit/colon cleansing solution. However, USPN kit/colon cleansing solution claims reads on the instant claims rendering the instant claims obvious.  

Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9326969. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN and instant claims make claim to a composition comprising overlapping ranges or PEG 2500 to 4000, alkali metal and/or alkaline metal sulfates wherein the alkaline metal is Magnesium, sodium chloride, potassium chloride. USPN method claims contains ascorbic acid while instant claims recite a composition being substantially free of ascorbate. Since instant claims and instant Specification do not explain or define instantly claimed composition being substantially free of ascorbate, the USPN claims render obvious the instant claims. The instant claims are to a composition while USPN claims are to a method comprising a colon cleansing solution. However, USPN kit/colon cleansing solution claims reads on the instant claims rendering the instant claims obvious. 
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8999313. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN and instant claims make claim to a composition comprising overlapping ranges of PEG 3000 to 4000, alkali metal and/or alkaline metal sulfates wherein the alkaline metal is Magnesium, sodium chloride, potassium chloride. USPN claims contains ascorbic acid while instant claims recite a composition being substantially free of ascorbate. Since instant claims and instant Specification do not explain or define instantly claimed composition being substantially free of ascorbate, the USPN claims render obvious the instant claims. The instant claims are to a composition while USPN claims are to a composition. However, USPN kit/composition claims reads on the instant claims rendering the instant claims obvious.  
 
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 7658914. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN and instant claims make claim to a composition comprising overlapping ranges of PEG 3000 to 4000, alkali metal and/or alkaline metal sulfates wherein the alkaline metal is Magnesium, sodium chloride, potassium chloride. USPN claims contains ascorbic acid while instant claims recite a composition being substantially free of ascorbate. Since instant claims and instant Specification do not explain or define instantly claimed composition being substantially free of ascorbate, the USPN claims render obvious the instant claims. The instant claims are to a composition while USPN claims are to a composition. However, USPN kit/aqueous solution claims reads on the instant claims rendering the instant claims obvious. 
 
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 7169381. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN and instant claims make claim to a composition comprising PEG 2000 to 4000, alkali metal and/or alkaline metal sulfates wherein the alkaline metal is Magnesium(3-9g MgSO4), sodium chloride(at least2g), potassium chloride(at least 0.5g). USPN claims contains 3-20 g ascorbic acid while instant claims recite a composition being substantially free of ascorbate. Since instant claims and instant Specification do not explain or define instantly claimed composition being substantially free of ascorbate, the USPN claims render obvious the instant claims. The instant claims are to a composition while USPN claims are to a dry composition. However, USPN dry composition claims reads on the instant claims rendering the instant claims obvious.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-42 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without defining the amount ascorbate which meets the claim limitation of “the composition is substantially free from an ascorbate component” which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Without defining what is meant by “the composition is substantially free from an ascorbate component” all the ODP references cited in this office action reads on the claims even in the view that all the ODP references require the inclusion of ascorbate component. 
Claims 21-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.The Specification does not define what is meant by “the composition is substantially free from an ascorbate component”.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616